Citation Nr: 0931063	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-05 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus and 
if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel





INTRODUCTION

The Veteran was a member of the United States Marine Corps 
Reserve from June 1995 to June 2002, to include a verified 
period of initial active duty for training from June to 
December 1996, and numerous periods of inactive duty training 
thereafter. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for tinnitus.  

By history, it is noted that in December 2003, the Waco RO 
denied the Veteran's claim of entitlement to service 
connection for tinnitus.  The Veteran filed a notice of 
disagreement as to that issue in January 2004.  After being 
provided with a statement of the case in February 2004, the 
Veteran and his representative advanced no further argument 
and did not perfect an appeal as to that issue.  Thus, the 
December 2003 RO decision became final.  Although the Waco RO 
reopened the claim in the May 2008 Supplemental Statement of 
the Case (SSOC), the Board is required to consider whether 
new and material evidence had been presented, and then if so, 
the merits of the claim can be considered.  Irrespective of 
the RO's actions, the Board must decide whether the Veteran 
has submitted new and material evidence to reopen the claim.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue 
is as phrased on the title page of the decision.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for the Veteran's tinnitus was denied 
by the RO in a December 2003 rating decision.  The Veteran 
did not appeal the decision.  

2.  Evidence received since the December 2003 rating decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for tinnitus.


CONCLUSION OF LAW

Evidence added to the record since the final December 2003 
rating decision is new and material; thus, the claim of 
entitlement to service connection for tinnitus is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A.     § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).

A final decision cannot be reopened unless new and material 
evidence is presented. 38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In a December 2003 rating decision, the RO denied the claim 
for entitlement to service connection for tinnitus on the 
basis that tinnitus was not shown during active duty.  The 
Veteran was notified of this decision in January 2004.  As 
noted above, the Veteran filed a notice of disagreement as to 
that issue in January 2004.  After being provided with a 
statement of the case in February 2004, the Veteran and his 
representative advanced no further argument and did not 
perfect an appeal as to that issue.  Thus, the rating 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103. 

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

At the time of the December 2003 denial, the evidence in the 
claims folder consisted of the Veteran's service treatment 
records, an August 2003 VA examination showing an assessment 
of frequent tinnitus noted to be consistent with the history 
of noise exposure.  There was no evidence reflecting the 
presence of pertinent disability during the Veteran's 
recognized period of service.

In June 2007, the Veteran filed to reopen the claim for 
service connection for tinnitus.  The evidence submitted 
since the December 2003 rating decision includes a private 
treatment report and a VA audiology examination report, both 
noting that the Veteran has tinnitus.  While none of this 
evidence raises a reasonable possibility for substantiating 
the claim, additional service department records were 
received from the service department in November 2004.

If VA receives or associates with the claims folder relevant 
official service department records that existed and had not 
been associated with the claims folder when VA first decided 
the claim, VA will reconsider the claim.  See 38 C.F.R.        
§ 3.156(c).  Such records include additional service records 
forwarded by the service department to VA any time after VA's 
original request for service records.  See 38 C.F.R. § 
3.156(c).  The claim of service connection for tinnitus is 
reopened.

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, with regard to the claim to reopen, the Board is 
granting in full this aspect of the appeal.  Accordingly, no 
further discussion regarding the duty to notify or the duty 
to assist is necessary.


ORDER

New and material evidence has been received to reopen the 
service connection claim for tinnitus; to this extent, the 
appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration. 

The Board finds that additional development is warranted.  

The Veteran is seeking entitlement to service connection for 
tinnitus on the basis of his service with the United States 
Marine Corps Reserves from June 1995 to June 2002.

Official records contain conflicting information regarding 
the Veteran's dates of active service.  For example, the 
Veteran's DD Form 214 indicates that the Veteran served on 
active duty from June 1996 to December 1996.  However, the 
Veteran contends he served in the Reserves until 2002.  The 
RO notes the Veteran served in the Marine Corps Reserves from 
June 26, 1999 to July 10, 1999.  Additionally, the Veteran's 
service department records indicate that the Veteran had 
periods of active duty for training after December 1996, 
including in May and June 2001.  Service treatment records 
also show reports dated through April 2001.

The law provides that active military service is active duty; 
any period of active duty for training (ACDUTRA) during which 
the individual was disabled from a disease or an injury 
incurred in the line of duty is active service.  Active 
service also includes a period of inactive duty training 
during which the Veteran was disabled from an injury incurred 
in the line of duty during such training; however service 
connection is granted only for injuries, not diseases, 
incurred during inactive duty training.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a); see also VAOPGCPREC 86-90; 
Brooks v. Brown, 5 Vet. App. 484, 485-486 (1993).  Further, 
ACDUTRA includes full- time duty in the Armed Forces 
performed by the Reserves for training purposes.  38 U.S.C.A. 
§ 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training 
includes duty, other than full-time duty, prescribed for the 
Reserves.  38 U.S.C.A.   § 101(23)(A).   Since the Veteran 
would be entitled to service connection if it were shown that 
his tinnitus were incurred in or aggravated by a period of 
active duty training (ADT), a determination of his periods of 
ADT and inactive duty training (IDT) during his Marine Corps 
service should be obtained in order to appropriately decide 
the claim.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6.

In the event that additional service dates are verified, the 
agency of original jurisdiction should obtain a medical 
opinion that specifically addresses whether the tinnitus was 
medically incurred in, aggravated by, or otherwise related 
to, his period of active service or a period of ADT.  The 
"duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  

According to VA examination dated in August 2003, an 
assessment of frequent tinnitus was noted.  The Veteran 
asserts that his tinnitus is in some way the result of his 
period of active service.  Specifically, the Veteran contends 
that he participated in combat support exercises and combat 
maneuvers during which he fired several hundred rounds 
without hearing protection.  See VA Form 9 dated in February 
2008.  The August 2003 VA examiner noted that the Veteran's 
tinnitus was consistent with the history of noise exposure.  

Further, a May 2008 VA examination noted that tinnitus due to 
noise exposure occurs normally at or shortly after a time of 
noise exposure or trauma.  The VA examiner opined that it 
would be considered less likely than not that current claimed 
tinnitus is a result of service noise, as Veteran case 
history reports onset more that five years after 1996 service 
testing.  The opinion was based on the Veteran's service 
dates ending in 1996.  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

Under the circumstances, and given the ambiguity surrounding 
the Veteran's service dates and etiology of the Veteran's 
tinnitus, the Board is of the opinion that additional 
development of the evidence would be appropriate prior to a 
final adjudication of the Veteran's current claim.  

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate measures to 
include, but not limited to, contacting 
the National Personnel Records Center 
(NPRC) and any other appropriate sources 
to verify the Veteran's service, including 
all periods of active duty, ADT, and IDT.  
If the RO is unable to confirm the 
Veteran's exact dates of service, 
documentation stating this fact must be 
annotated in the claims folder.

2.  Thereafter, if additional service dates 
are verified, the claims file should be 
referred to the examiner who performed the 
May 2008 audiological examination for 
further review and comment, if available. 
(If that examiner is no longer available, 
the Veteran's claims file should be 
referred to another appropriate examiner 
for review and comment.)  

The examiner is requested to review all 
pertinent records associated with the 
claims file.  Following review of the 
records, the examiner is requested to offer 
comments and an opinion as to whether the 
Veteran tinnitus is causally or 
etiologically related to his service, 
including any amended dates.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  If 
the requested opinion cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  

3. Undertake any additional development 
deemed necessary and re-adjudicate the 
claim.  If it remains denied, issue an 
appropriate SSOC and give the Veteran and 
his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


